COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


ROBERT GORDON DARDEN
                                                 MEMORANDUM OPINION *
v.   Record No. 1274-98-1                             PER CURIAM
                                                  JANUARY 26, 1999
CYNTHIA LYNN DARDEN


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                      Charles E. Poston, Judge

           (Winston G. Snider, on brief), for appellant.
           No brief for appellee.



     Robert Gordon Darden (husband) appeals the decision of the

circuit court granting the exception of Cynthia Lynn Darden

(wife) to the report of the commissioner in chancery.      The

circuit court found that husband failed to present sufficient

evidence supporting his equitable distribution claim.      Husband

contends that the trial court erred by failing to (1) enter an

equitable distribution ruling, and (2) grant his motion to

re-refer the matter to the commissioner for an additional

evidentiary hearing.   Upon reviewing the record and opening

brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

     The evidence was heard by a commissioner in chancery.
          While the report of a commissioner in
          chancery does not carry the weight of a
          jury's verdict, it should be sustained unless
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
            the trial court concludes that the
            commissioner's findings are not supported by
            the evidence. This rule applies with
            particular force to a commissioner's findings
            of fact based upon evidence taken in his
            presence, but is not applicable to pure
            conclusions of law contained in the report.


Hill v. Hill, 227 Va. 569, 576-77, 318 S.E.2d 292, 296 (1984)

(citations omitted).   "[D]ue regard [must be given] to the

commissioner's ability . . . to see, hear, and evaluate the

witness at first hand."    Id. at 577, 318 S.E.2d at 297.
                    Equitable Distribution Claim

     Husband contends that the trial court erred when it failed

to enter an equitable distribution decree. We disagree.
          Virginia's statute "mandates" that trial
          courts determine the ownership and value of
          all real and personal property of the
          parties. But, consistent with established
          Virginia jurisprudence, the litigants have
          the burden to present evidence sufficient for
          the court to discharge its duty. When the
          party with the burden of proof on an issue
          fails for lack of proof, he cannot prevail on
          that question.


Bowers v. Bowers, 4 Va. App. 610, 617, 359 S.E.2d 546, 550 (1987)

(citation omitted).

     Husband presented no documentary evidence supporting his

equitable distribution claim.   He opined that the marital

residence, which was titled solely in wife's name, was worth

$85,000, but failed to provide any supporting documentation or to

demonstrate that he had some basis for his opinion.   He testified

that $50,000 was owed on the house, but admitted that his opinion

was based


                                - 2 -
            [j]ust from what I have seen going on through
            here. I think the last time we -- it has
            been brought up in here somewhere right
            around that figure.


Husband admitted that he did not know the value of certain

unspecified tools purportedly in wife's possession.

     The commissioner found that husband's unsubstantiated

testimony was insufficient evidence to support his claim.    The

commissioner recommended no decision.   The circuit court accepted

the commissioner's credibility determination.   However, because

the issue of equitable distribution was raised but not proven by

husband, the court found that husband's claim was defeated.     We

find no error in the circuit court's decision denying husband's

equitable distribution claim.

                         Additional Hearing

     "The granting or denying of a motion to hear additional

evidence is within the sound discretion of the trial court."

Rowe v. Rowe, 24 Va. App. 123, 144, 480 S.E.2d 760, 770 (1997)

(citing Morris v. Morris, 3 Va. App. 303, 307, 349 S.E.2d 661,

663 (1986)).   The record indicates that the parties held three

hearings before the commissioner.   Husband failed to present

sufficient credible evidence supporting his claim.    He did not

allege any underlying reasons justifying his failure to do so.

We find no abuse of discretion in the trial court's denial of

husband's request for an additional opportunity to present

evidence.




                                - 3 -
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                       Affirmed.




                              - 4 -